                                                          1   MICHAEL McKNEELY (State Bar No. 214896)
                                                              2300 Tulare Street, Suite 115
                                                          2   Fresno, California 93721
                                                              Telephone: (559) 443-7442
                                                          3   Facsimile: (559) 860-0150
                                                              mike@fresnocriminalattorney.com
                                                          4
                                                              Attorney for Defendant
                                                          5   Dustin Miguel
                                                          6

                                                          7

                                                         8                           IN THE UNITED STATES DISTRICT COURT
                                                          9                               EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11   UNITED STATES OF AMERICA,                      Case No.   1:19-CR-00193-NONE-SKO
                                                         12                 Plaintiff ,                      STIPULATION AND ORDER
                                                                                                             CONTINUING BAIL REVIEW HEARING
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13         v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14   DUSTIN MIGUEL,
                                                         15                 Defendant .
                                                         16

                                                         17                                          STIPULATION
                                                         18         By previous order, this matter is scheduled for a bail review hearing on Monday,
                                                         19   March 16, 2020 at 2:00pm. Defense has a prescheduled preliminary hearing in Tulare
                                                         20   County on Monday, March 16, 2020 starting at 10:00am. Defense does not know if the
                                                         21   preliminary hearing will conclude before the start of the bail review hearing on this
                                                         22   matter.
                                                         23         Because defense is unavailable, the parties, through their respective attorneys,
                                                         24   stipulate that the bail review be continued to Tuesday, March 17, 2020.
                                                         25   ///
                                                         26   ///
                                                         27   ///
                                                         28   ///

                                                              Stipulation And Proposed Order Continuing Bail Review                                    -1-
                                                          1   ///
                                                          2   ///
                                                          3   DATED: March 13, 2020                        McGREGOR W. SCOTT
                                                                                                           United States Attorney
                                                          4
                                                                                                                 s/ Melanie Alsworth (by authorization)
                                                          5
                                                                                                                 Melanie Alsworth
                                                          6                                                      Assistant United States Attorney

                                                          7

                                                         8    DATED: March 13, 2020
                                                                                                           By: s/ Michael McKneely
                                                          9                                                    MICHAEL McKNEELY
                                                         10                                                    Attorneys for Dallas Fonseca

                                                         11

                                                         12                                               ORDER
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721




                                                                       IT IS SO ORDERED that the Status Conference re Bail is continued from March 16,
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14   2020 to March 17, 2020 at 2:00 PM before Magistrate Judge Barbara A. McAuliffe.

                                                         15

                                                         16   IT IS SO ORDERED.

                                                         17         Dated:   March 16, 2020                           /s/ Barbara   A. McAuliffe         _
                                                         18                                                     UNITED STATES MAGISTRATE JUDGE

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                              Stipulation And Proposed Order Continuing Bail Review                                          -2-
